Case
 Case1:20-cv-02032-RBJ
      1:20-cv-00457-KMTDocument
                        Document43-1 Filed02/20/20
                                 1 Filed   03/17/21 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                    Page1 1ofof25
                                                                                25




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


 Civil Action No.

 SASHA CRONICK,

        Plaintiff,

 v.

 THE CITY of COLORADO SPRINGS, a municipality,
 CHRISTOPHER PRYOR, in his official and individual capacity,
 ROBERT MCCAFFERTY, in his official and individual capacity,
 DANIEL LAMBERT, in his official and individual capacity,
 MICHAEL INAZU, in his official and individual capacity

        Defendants.


                              COMPLAINT AND JURY DEMAND


        Plaintiff Sasha Cronick by and through her attorneys David A. Lane of KILLMER, LANE &

 NEWMAN, LLP, and Tyrone Glover of STIMSON STANCIL LEBRANCHE HUBBARD, LLC

 respectfully allege for her Complaint and Jury Demand as follows:

                                        INTRODUCTION

        Plaintiff Sasha Cronick never imagined that one of her most heroic moments

 would become one of her most painful. After Ms. Cronick helped a young man survive

 an overdose by calling 911 and guided another person in performing CPR which saved

 the young man’s life, Defendants pursued, harassed, grabbed and arrested Ms. Cronick all

 because she declined to give them her contact information. When she declined to tell officers

 where she lived and asked for a supervisor, Defendants manhandled, assaulted, arrested and

 prosecuted Ms. Cronick. Instead of disciplining its officers for this obvious violation of the

                                                  1

                                                                                      EXHIBIT 1
Case
 Case1:20-cv-02032-RBJ
      1:20-cv-00457-KMTDocument
                        Document43-1 Filed02/20/20
                                 1 Filed   03/17/21 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                    Page2 2ofof25
                                                                                25




 Fourth and Fourteenth Amendments, Colorado Springs condoned their actions in arresting her

 without probable cause to believe she had violated any law. This unlawful action is fully in

 conformity with the custom, practice and policy of Colorado Springs police officers.

         This is an action for damages against Defendant the City of Colorado Springs, and

 Defendants Christopher Pryor, Robert McCafferty, Daniel Lambert and Michael Inazu, all

 members of the Colorado Springs Police Department.

                                JURISDICTION AND VENUE

         1.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331. This

 action is authorized and instituted pursuant to 42 U.S.C. § 1983. Jurisdiction supporting Sasha

 Cronick’s claims for attorney’s fees and costs is conveyed by 42 U.S.C. § 1988.

         2.     Venue is proper in the District of Colorado pursuant to 28 U.S.C. § 1391.

                                             PARTIES

         3.     Plaintiff Sasha Cronick was and is a citizen of the United States and State of

 Colorado during the relevant times described herein.

         4.     At all times relevant to the allegations of this Complaint, all individual

 Defendants were police officers for the City of Colorado Springs and are citizens of the United

 States and residents of the State of Colorado.

         5. Defendant Colorado Springs is a municipality and is a proper party under §

 1983.

         6.     All Defendants acted under color of state law at all times relevant to this

 Complaint.




                                                  2

                                                                                       EXHIBIT 1
Case
 Case1:20-cv-02032-RBJ
      1:20-cv-00457-KMTDocument
                        Document43-1 Filed02/20/20
                                 1 Filed   03/17/21 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                    Page3 3ofof25
                                                                                25




                                   FACTUAL ALLEGATIONS

        7.      On December 12, 2018, Sasha Cronick was leaving her home in Southeast

 Colorado Springs to take her husband to work. Ms. Cronick was temporarily living in a motel.

        8. Ms. Cronick had recently recovered from significant medical procedures related to

 giving birth after a difficult pregnancy just months earlier.

        9. Unfortunately the motel was occupied by many illicit drug users who would come

 and go at all hours of the day and night.

        10. That morning, as Ms. Cronick and her husband were leaving the motel, a frantic

 neighbor shouted out to them that her boyfriend was overdosing on drugs and not breathing. Ms.

 Cronick sprang into action.

        11. She darted across the hotel complex parking lot in order to help in any way she could.

 She found a frightened young woman next to a man lying seemingly lifeless on the concrete. The

 terrified young woman was desperate to save her friend but had no idea what to do.

        12. Ms. Cronick documented her encounter on her cell phone.

        13. Ms. Cronick called 911 and began coaching the young woman through the steps of

 CPR—instructing her on when to breathe and for how long, counting the chest compressions.

 Ms. Cronick offered words of encouragement, telling her, “you’re doing a great job” and “you’re

 breathing for him.” She was steadfast in making sure the young woman rendered the appropriate

 aid – “Don’t stop! You’ve got to breathe for him.”

        14. Ms. Cronick took instructions from the 911 operator, passed those instructions along

 to the young woman, and kept the 911 operator informed as to what was going on. As shown on

 the cell phone video, the 911 operator praised Ms. Cronick, telling her what she was doing was

 “excellent.”

                                                   3

                                                                                      EXHIBIT 1
Case
 Case1:20-cv-02032-RBJ
      1:20-cv-00457-KMTDocument
                        Document43-1 Filed02/20/20
                                 1 Filed   03/17/21 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                    Page4 4ofof25
                                                                                25




        15. Eventually, the apparently-lifeless man began to breathe again. The 911 operator

 commended Ms. Cronick, telling her “you did a great job today.”

        16. When paramedics arrived, they immediately began rendering aid to the overdosing

 party. Police officers also responded to the scene and began investigating.

        17. Ms. Cronick remained off to the side of the scene with her cell phone recording. She

 was not blocking the paramedics from doing their jobs and she was not obstructing the officers’

 investigation. No officer or paramedic asked Ms. Cronick to move out of the way.

        18. Defendant Pryor arrived on scene with Officer Lambert, a rookie officer in training.

        19. Defendant Pryor almost immediately engaged in conversation with Sasha Cronick

 and learned she was the person who called 911. He asked Ms. Cronick for her name, date of birth

 and a description of what happened; she responded to his inquiry and provided the requested

 information about herself and the parties involved.

        20. When asked for the room number in which she was staying, Ms. Cronick responded

 in a calm and reasoned tone that she was uncomfortable answering and was not going to provide

 that information to the officer. Defendant Pryor, on video, evinced clear frustration that Ms.

 Cronick refused to give him the requested information. He then commanded her to leave while

 simultaneously attempting to grab Ms. Cronick by the arm. Ms. Cronick immediately pulled

 away and loudly told Defendant Pryor not to put his hands on her.

        21. As she walked away, Defendant Pryor pursued her to the middle of the motel parking

 lot. Defendant Pryor had no reasonable suspicion to believe Ms. Cronick had committed, was

 committing or was about to commit any crime.

        22. In the middle of the motel parking lot and well outside the of range of the scene, not

 obstructing the investigation or the rendering of aid, Defendant McCafferty approached Ms

                                                  4

                                                                                      EXHIBIT 1
Case
 Case1:20-cv-02032-RBJ
      1:20-cv-00457-KMTDocument
                        Document43-1 Filed02/20/20
                                 1 Filed   03/17/21 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                    Page5 5ofof25
                                                                                25




 Cronick. Both Officer Pryor and Defendant McCafferty continued to confront, pursue and

 engage with Ms. Cronick without probable cause or reasonable suspicion to believe she had

 committed any crime.

        23. Ms. Cronick asked for Defendants Pryor and McCafferty’s supervisor. They

 responded by grabbing Ms. Cronick, throwing her to her knees and then pushing her face down

 onto the concrete before handcuffing her causing her extensive pain. This arrest of Ms.

 Cronick was without probable cause or reasonable suspicion to believe she had

 committed any violation of the law.

        24. While on the ground, Ms. Cronick was unlawfully and forcibly searched by

 Defendants.

        25. Sasha Cronick was placed in the back of a police cruiser and interrogated by

 Defendant Pryor. She was eventually formally arrested.

        26. At no time was Ms. Cronick resisting any lawful commands of any Defendant officer.

        27. At no time did Ms. Cronick act physically aggressively towards officers, assault any

 officer, resist arrest, or engage in any conduct which would have justified Defendants Pryor or

 McCafferty’s use of force against her or her arrest.

        28. At no time was Sasha Cronick engaged in any unlawful activity.

        29. Later, supervising officer Defendant Sergeant Michael Inazu responded to the scene

 and commenced what should have been an objective investigation of what transpired.

        30. Defendant Inazu allegedly viewed the body camera footage which clearly showed

 Defendants Pryor and McCafferty assaulting, detaining, and arresting Ms. Cronick without

 probable cause or reasonable suspicion.



                                                  5

                                                                                    EXHIBIT 1
Case
 Case1:20-cv-02032-RBJ
      1:20-cv-00457-KMTDocument
                        Document43-1 Filed02/20/20
                                 1 Filed   03/17/21 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                    Page6 6ofof25
                                                                                25




        31. Defendant Inazu interviewed Ms. Cronick and her husband, whose versions of events

 were consistent with what was on the body camera footage. Despite knowing that Ms. Cronick

 had committed no crime, having personally seen the video, Defendant Inazu elected to cite and

 summons Ms. Cronick for failure to desist or disperse.

        32. Ms. Cronick pleaded not guilty to the charge of failure to desist or disperse.

        33. Ms. Cronick was under intense emotional distress as a result of pending baseless

 criminal charges against her.

        34. She ultimately went to trial in front of a jury of her peers. Notwithstanding, late

 discovery, evasive testimony, and other tactics by the prosecution, Sasha Cronick was acquitted

 of all charges.

                        MONELL LIABILITY OF COLORADO SPRINGS
        35. All of the acts described herein were done by the Defendants intentionally,

 knowingly, willfully, wantonly, maliciously and/or recklessly in disregard for Ms.

 Cronick’s federally protected rights, and were done pursuant to the preexisting and

 ongoing deliberately indifferent custom, policy, practice, training, and supervision of

 Defendant Colorado Springs acting under color of state law.

        36. Defendants’ treatment of Ms. Cronick was pursuant to Defendant Colorado

 Springs’ customs and/or practices of unlawful conduct, including but not limited to:

            a. Arresting and prosecuting individuals without probable cause to believe they have

                   committed any crime;




                                                  6

                                                                                       EXHIBIT 1
Case
 Case1:20-cv-02032-RBJ
      1:20-cv-00457-KMTDocument
                        Document43-1 Filed02/20/20
                                 1 Filed   03/17/21 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                    Page7 7ofof25
                                                                                25




           b. Stopping, detaining, citing, and prosecuting individuals for engaging in speech

               activity that is critical of Colorado Springs and its agents and/or deemed

               offensive;

           c. Using force against individuals who exercise their free speech rights to criticize

               CSPD officers and/or record CSPD activity;

           d. Maliciously prosecuting individuals without probable cause and, particularly,

               engaging in malicious prosecutions in an attempt to cover-up police misconduct;

               and

           e. Failing to discipline officers, or even find officers engaged in wrongdoing, in the

               face of obvious constitutional violations.

        37. Upon information and belief, Defendant Colorado Springs has provided no

 additional training to Defendants and its other officers related to the incident with Ms.

 Cronick and has therefore ratified this misconduct.

        38. The unlawful conduct of Defendants, as set forth in detail herein, amounts to

 a custom and widespread practice, even if not authorized by written law or express

 municipal policy, so permanent and well settled as to constitute a custom or usage with

 the force of law.

        39. Through the Defendant Colorado Springs’ continuous ratification of

 unconstitutional detentions, arrests, prosecutions, excessive force, and stifling of free

 speech, Defendant Colorado Springs has condoned Defendant’s conduct.

        40. Defendant Colorado Springs failed to properly train and supervise its

 employees to avoid inhibiting free speech and the use of excessive force, unlawful

 seizure, and unlawful search.

                                                 7

                                                                                     EXHIBIT 1
Case
 Case1:20-cv-02032-RBJ
      1:20-cv-00457-KMTDocument
                        Document43-1 Filed02/20/20
                                 1 Filed   03/17/21 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                    Page8 8ofof25
                                                                                25




        41. Defendant Colorado Springs knew, or should have known, that its employees

 would retaliate against Ms. Cronick’s free speech, fail to use reasonable force,

 unlawfully seize, arrest, and prosecute Ms. Cronick, and unlawfully search Ms.

 Cronick, violating Ms. Cronick’s constitutional rights.

        42. Defendant Colorado Springs was deliberately indifferent to Plaintiff’s

 constitutional rights, because Colorado Springs knew that individuals in Plaintiff’s

 position would be at a substantial risk of suffering dangerous consequences from

 Colorado Springs’ failure to properly train and supervise its employees.

        43. Defendant Colorado Springs could have and should have pursued reasonable

 methods for the training and supervising of such employees but failed to do so.

        44. Defendant Colorado Springs’ policies, customs, or practices in failing to

 properly train and supervise its employees were the moving force and proximate cause

 of the violation to Ms. Cronick’s constitutional rights.

        45. The custom, policy, and practice of Defendant Colorado Springs of

 encouraging, condoning, tolerating, and ratifying the retaliation, detention, use of

 excessive force by law enforcement officers and the unlawful seizure, search, and false

 arrest of citizens, as described herein were the moving force behind, and proximate

 cause of, the violation to Ms. Cronick’s constitutional rights.

        46. The acts or omissions of Defendant Colorado Springs caused Ms. Cronick

 damages in that she suffered physical and mental pain, among other injuries, damages,

 and losses.




                                              8

                                                                              EXHIBIT 1
Case
 Case1:20-cv-02032-RBJ
      1:20-cv-00457-KMTDocument
                        Document43-1 Filed02/20/20
                                 1 Filed   03/17/21 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                    Page9 9ofof25
                                                                                25




        47. The actions of Defendant Colorado Springs as described herein deprived Ms.

 Cronick of the rights, privileges, liberties, and immunities secured by the Constitution

 of the United States of America and caused her other damages.

    Defendant Colorado Springs has a custom and practice of arresting individuals in
    retaliation for their exercise of their First Amendment rights, particularly in response
    to criticism and monitoring of police activity.

        48. CSPD has a history of retaliating against individuals who protest police

 officers and/or record their misconduct—an issue that should have long since been

 addressed by Defendant Colorado Springs. The following cases show that at the time of

 Ms. Cronick’s arrest, there was an informal custom and practice, that was known to

 Defendant Colorado Springs, of retaliating against individuals who protest police

 officers and/or record their misconduct. These cases also illustrate an obvious need, that

 Defendant Colorado Springs was aware of at the time of Ms. Cronick’s arrest, for

 Defendant Colorado Springs to provide further training to CSPD officers on the

 necessity of not retaliating against individuals who protest police officers and/or record

 their misconduct.

        49. On July 4, 2013, Grant Bloomquist was arrested without probable cause after

 he verbally protested two CSPD officers’ beating of another man outside of a nightclub.

 Mr. Bloomquist walked outside of Cowboys Night Club in downtown Colorado Springs

 and saw officers brutally beating a black man, so he stepped to about 7 feet away and

 said, “get the fuck off him.” At at that point, he was blindsided and struck by an officer,

 who hit him right in the face. Multiple CSPD officers then struck Mr. Bloomquist

 repeatedly in the groin area with knee strikes and pinned him against a police vehicle.



                                              9

                                                                                EXHIBIT 1
Case
 Case1:20-cv-02032-RBJ
      1:20-cv-00457-KMTDocument
                        Document43-1 Filed02/20/20
                                 1 Filed   03/17/21 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                    Page1010ofof2525




  The officers then threw him in the police car and arrested him. These actions were taken

  by CSPD officers solely because Mr. Bloomquist was protesting police misconduct.

         50. On March 25, 2015, CSPD officers unlawfully arrested and brutalized Ryan

  Brown because he filmed a traffic stop, protested CSPD officers’ misconduct during

  that traffic stop, and asserted his rights. Mr. Brown was in the passenger seat of a

  vehicle that was pulled over because his brother (the driver of the vehicle) and himself

  were black men driving through a predominantly white neighborhood in Colorado

  Springs. Once CSPD officers initiated the stop, Mr. Brown immediately asked them

  why the vehicle had been pulled over and started filming. In response to this free

  speech activity, the CSPD officers held Mr. Brown at gunpoint, forced him out of the

  vehicle, slammed him into a snowy parkway, and stopped his recording. Mr. Brown

  filed a lawsuit against Colorado Springs. Colorado Springs settled Mr. Brown’s claims

  against the officers and itself.

         51. On November 2, 2017, Terrell Clayton was arrested for simply filming police

  activity in Colorado Springs and protesting police officers who attempted to intimidate

  him into taking actions he was not legally required to take, namely providing CSPD

  officers with identification. On that day, Mr. Clayton drove to the Colorado Springs

  Police Department substation at 7850 Goddard Street, Colorado Springs, Colorado. Mr.

  Clayton set out to film officers, and the station itself, for his YouTube channel. To do

  so, he carried with him a handheld camera and his cellphone. Mr. Clayton was filming

  outside of the substation when he was approached by two Colorado Springs police

  officers, Officer Steve Pugsley and Sergeant Brad Pratt. When they approached Mr.

  Clayton, the officers almost immediately asked Mr. Clayton for identification. Mr.

                                              10

                                                                                EXHIBIT 1
Case
 Case1:20-cv-02032-RBJ
      1:20-cv-00457-KMTDocument
                        Document43-1 Filed02/20/20
                                 1 Filed   03/17/21 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                    Page1111ofof2525




  Clayton politely refused, correctly informing the officers that they needed reasonable

  suspicion that he had committed a crime in order to demand identification from him.

  One officer responded that the officers had reasonable suspicion that Mr. Clayton had

  committed a crime because he was “outside of a law enforcement facility acting

  suspicious.” He falsely told Mr. Clayton that acting “suspicious” meets the elements of

  the crime of disorderly conduct. They then told Mr. Clayton that he was “required” to

  identify himself. Mr. Clayton told the officers that he had a constitutional right to

  record police activity and that he would not produce identification without reasonable

  suspicion that he had committed a crime. Immediately after Mr. Clayton’s assertion of

  his rights, the officers forcibly detained him. They aggressively searched Mr. Clayton

  and seized his camera, placing it on the trunk of the police car. The officers then placed

  Mr. Clayton in the back of their police car. While in the back of the police car, Mr.

  Clayton began filming on his cell phone. As one of the officers was speaking to Mr.

  Clayton, while Mr. Clayton was detained against his will in the back of the police car,

  the officer falsely told Mr. Clayton that his detention was a Terry stop. The officer then

  seized Mr. Clayton’s cell phone and stopped his recording. Unbeknownst to the

  officers, Mr. Clayton’s camera (which had been seized initially by the officers and

  placed on the trunk of their police car) was continuing to film. On film, the officers

  stated that, if Mr. Clayton didn’t provide his identification, they were going to book

  him into jail. Sergeant Pratt then told the other officers that he didn’t want to hear Mr.

  Clayton “barkin’ laws and all that.” Sergeant Pratt then, seemingly knowing that his

  detention of Mr. Clayton was unconstitutional, told the other officers that “if this ends

  up going to the court bullshit... then literally fuck my life.” Sergeant Pratt then told

                                               11

                                                                                 EXHIBIT 1
Case
 Case1:20-cv-02032-RBJ
      1:20-cv-00457-KMTDocument
                        Document43-1 Filed02/20/20
                                 1 Filed   03/17/21 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                    Page1212ofof2525




  Officer Pugsley to “keep him detained out here.” The officers eventually told Mr.

  Clayton that he had a choice: either provide his name and identification or spend the

  evening in jail. Despite his belief that the officers had no reasonable suspicion to

  require him to produce identification, Mr. Clayton eventually provided the officers with

  his identification so as to avoid spending the night in jail. He was then released with no

  citation. Mr. Clayton has never been cited, or charged, with any crime arising out of the

  incident on November 2, 2017.

         52. In 2016 and 2017, Colorado Springs, and its officials (including its City

  Council and City Attorney), retaliated against Leslie Weise for blowing the whistle on a

  government entity engaged in the slow-poisoning of Colorado Springs’ residents.

  Initially, Ms. Weise was simply attempting to learn if the municipally owned and

  operated power plant near her son’s school was emitting unsafe levels of pollution, as

  all of the existing data available to the public at that time indicated was the case. In an

  effort to learn what information Colorado Springs possessed about the Martin Drake

  Power Plant’s pollution, she filed an open records request, seeking any studies that

  would detail whether Colorado Springs Utilities knew whether the Martin Drake Power

  Plant was in compliance with standards set out by the Environmental Protection

  Agency. Instead of providing Ms. Weise with just such a report (which was in their

  possession having been recently commissioned and received from their contracted air

  quality services vendor), Colorado Springs has covered up and buried the report while

  issuing a blanket denial of her request for the public information. Doggedly, Ms. Weise

  pursued the release of these records through the state courts. After having her request

  denied again at the district court level, Ms. Weise appealed the ruling. During the

                                               12

                                                                                 EXHIBIT 1
Case
 Case1:20-cv-02032-RBJ
      1:20-cv-00457-KMTDocument
                        Document43-1 Filed02/20/20
                                 1 Filed   03/17/21 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                    Page1313ofof2525




  appeal, the clerk for the Colorado Court of Appeals sent Ms. Weise the record on

  appeal. As she was observing the documents sent by the clerk, Ms. Weise noticed an air

  quality report that turned out to be the report she had been seeking all along. She also

  noticed that the report confirmed her suspicions: the Martin Drake Power Plant was

  determined to be violating the Environmental Protection Agency’s National Ambient

  Air Quality Standard for sulfur dioxide pollution and was emitting this pollution in an

  area where Ms. Weise’s child attended school, among other areas where many people

  were being exposed to unsafe air quality. Recognizing that the Clerk of the Court of

  Appeals may have mistakenly sent her the very report Defendant Colorado Springs was

  attempting to hide from the public, Ms. Weise immediately sought guidance from the

  Court of Appeals to determine what she should do with the additional records. The

  Colorado Court of Appeals’ order required that both parties return the disc they had

  been mailed. Ms. Weise was further ordered to not distribute the sealed material, nor

  download, retain, or disseminate the record. The Colorado Court of Appeals did not

  order that Ms. Weise could not discuss the sealed material or share any publicly filed

  motions she had submitted. Ms. Weise then contacted the Colorado Springs Gazette.

  She shared the motions she had filed when seeking clarification on what to do with the

  additional documents. Based on these motions and comment provided by Ms. Weise, the

  reporter published a story exposing the Martin Drake Power Plant as a public nuisance

  that was actively harming Colorado Springs residents by emitting unsafe levels of

  pollution. Importantly, Ms. Weise did not share the documents she had received from

  the clerk with the reporter, or anyone else subsequent to the Court of Appeals’ orders.

  In response to the Colorado Springs Gazette article, Colorado Springs began a campaign

                                              13

                                                                               EXHIBIT 1
Case
 Case1:20-cv-02032-RBJ
      1:20-cv-00457-KMTDocument
                        Document43-1 Filed02/20/20
                                 1 Filed   03/17/21 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                    Page1414ofof2525




  of retaliation against Ms. Weise, simply because she legally spoke out on a matter of

  important public concern. Over the next six months, one or more Colorado Spring City

  Council members stated publicly that Ms. Weise’s statement regarding the emissions at

  the Martin Drake Power Plant were lies. Another City Council member stated that Ms.

  Weise committed a crime when she disclosed the information about the harmful

  emissions at the Martin Drake Power Plant, and that she knew she was committing a

  crime when she did so. A spokeswoman for Colorado Springs Utilities also defamed

  Ms. Weise, stating that she violated the law. Colorado Springs continued retaliation

  culminated in March and April 2017, when the Colorado Springs City Council voted to

  take formal action to seek that Ms. Weise be disciplined with the professional

  associations in the multiples states outside of Colorado Ms. Weise had been admitted to

  practice law and presently holds (or previously held) professional licensure, accusing

  her of professional misconduct and violations of the law. The City Attorney herself,

  Wynetta Massey, sent these complaints using taxpayer resources and on official

  Colorado Springs letterhead. Each one of these actions were undertaken to retaliate

  against Ms. Weise for legally and rightly speaking out on a matter of public concern.

  All told, this campaign against Ms. Weise has cost Colorado Springs taxpayers at least

  one hundred thousand dollars in public funds.

         53. Several of these representative cases resulted in the City of Colorado Springs

  paying hundreds of thousands of dollars to settle retaliation claims, yet the facts

  surrounding Ms. Cronick’s case make apparent that the Colorado Springs Police

  Department has yet to learn its lesson and adequately train its officers on the

  requirements of the First Amendment.

                                              14

                                                                                EXHIBIT 1
Case
 Case1:20-cv-02032-RBJ
      1:20-cv-00457-KMTDocument
                        Document43-1 Filed02/20/20
                                 1 Filed   03/17/21 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                    Page1515ofof2525




     Defendant Colorado Springs has a custom and practice of arresting individuals without
     probable cause and hanging prosecution over their head for months, despite being
     aware of obvious evidence that no probable cause for arrest exists.

         54. CSPD has a history of making arrests without probable cause—an issue that

  should have long since been addressed by the City of Colorado Springs. The following

  cases show that at the time of Ms. Cronick’s arrest, there was an informal custom and

  practice, that was known to Defendant Colorado Springs, of wrongfully arresting

  individuals without probable cause and condoning such arrest by CSPD officers. These

  cases also illustrate an obvious need, that Defendant Colorado Springs was aware of at

  the time of Ms. Cronick’s arrest, for Defendant Colorado Springs to provide further

  training to CSPD officers on the necessity of establishing probable cause before making

  an arrest.

         55. On August 9, 2017, Colorado Springs Police Department officers lured a man

  suspected of soliciting sex with underage girls to a hotel in Colorado Springs as part of

  a joint sting operation with Homeland Security Investigations. The officers intended to

  arrest the man, identified as “Rick” (last name unknown), when he arrived at the hotel

  and confirmed his intent to purchase sex with an underage girl. When he arrived at the

  hotel, Rick spoke with undercover detective Elizabeth Reid about purchasing sex with

  the detective’s “16-year-old sister.” Despite multiple officers observing the

  conversation and Rick’s truck, police failed to identify or arrest Rick, who walked away

  from the hotel after apparently sensing something awry with the transaction. Through a

  combination of failures on the part of Defendants to follow their own procedures,

  perform a minimally diligent investigation, or apply common sense, CSPD ultimately

  misidentified Rick as Mr. Metzler herein simply because Mr. Metzler at one time years

                                              15

                                                                                  EXHIBIT 1
Case
 Case1:20-cv-02032-RBJ
      1:20-cv-00457-KMTDocument
                        Document43-1 Filed02/20/20
                                 1 Filed   03/17/21 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                    Page1616ofof2525




  earlier had an old phone number which matched that of Rick. Mr. Metzler had not used

  that phone number, however, for several years. Mr. Metzler was also tentatively

  identified in a Facebook posting as “Rick” by a detective, despite having little actual

  resemblance to Rick. Defendants then misrepresented evidence to a judge in order to

  acquire an arrest warrant for Mr. Metzler. Mr. Metzler was arrested and jailed for

  approximately three days on two felony sex crime charges. Though he and his legal

  representatives offered copious exculpatory evidence to demonstrate his innocence,

  including an alibi backed by GPS evidence, Defendants refused to admit their mistake.

  The charges against Mr. Metzler were not dismissed until February 12, 2018, over five

  months after he was arrested.

         56. On January 26, 2012, John Sturgis was arrested without probable cause and

  subjected to excessive force by CSPD officers after a civilian witness misidentified Mr.

  Sturgis as a homicide suspect. The witness told CSPD officers that he had seen a man at

  a gas station—Mr. Sturgis—who resembled a homicide suspect, and the officers

  followed Mr. Sturgis and arrested him. Though Mr. Sturgis was not the homicide

  suspect, was approximately twice the estimated age of the suspect (20), and was bald

  while the suspect was described as having hair (among numerous other physical

  dissimilarities), the officers still elected to arrest him without any cause to believe that

  he was the suspect. Mr. Sturgis surrendered peacefully and asked the officers not to

  handcuff him behind his back because he had recently had surgery on his shoulder; he

  even offered to show the officers MRI images of his injured shoulder that were sitting

  on his front seat as proof. The officers ignored Mr. Sturgis’s pleas, and roughly

  handcuffed him by the back, causing Mr. Sturgis to reinjure his shoulder and require

                                               16

                                                                                  EXHIBIT 1
Case
 Case1:20-cv-02032-RBJ
      1:20-cv-00457-KMTDocument
                        Document43-1 Filed02/20/20
                                 1 Filed   03/17/21 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                    Page1717ofof2525




  further surgery. Several officers falsified their reports about the incident in an

  unsuccessful effort to invent probable cause to arrest Mr. Sturgis.

          57. On October 12, 2012, CSPD wrongfully arrested Ethan Pace for sexual

  assault after the lead detective omitted critical exculpatory evidence from the arrest

  warrant affidavit, despite being fully aware of such evidence.

          58. On July 21, 2012, James Sorensen was arrested without probable cause for

  violating a law banning guns in parks; that law had been repealed in 2003. CSPD

  officers unlawfully detained, handcuffed, and arrested James Sorensen for carrying a

  holstered pistol at a festival. A Colorado Springs spokeswoman publicly admitted that

  Mr. Sorensen was correct, and the officers were “in the wrong, definitely.” After Mr.

  Sorensen brought suit to vindicate his constitutional rights, Colorado Springs settled the

  case.

          59. Also in 2012, the City of Colorado Springs settled claims that two CSPD

  officers had conspired to falsely charge, falsely arrest, and maliciously prosecute one of

  the officers’ ex-boyfriends, a Jarrott Martinez. Despite Mr. Martinez’s presentation of a

  video-supported alibi for the time period when he was accused of the false charges,

  CSPD supported his prosecution through two criminal trials.

          60. In 2009, Joseph Martinez was arrested after a CSPD officer misidentified him

  as the individual who had sold him drugs during an undercover operation. The officer

  knew the drug dealer to be nicknamed “Casper,” and searched for mugshots of

  individuals associated with that nickname. He incorrectly selected Mr. Martinez’s

  photograph. When Mr. Martinez turned himself in and professed his innocence, officers

  made no effort whatsoever to confirm the bad identification that had led to the arrest,

                                               17

                                                                                 EXHIBIT 1
Case
 Case1:20-cv-02032-RBJ
      1:20-cv-00457-KMTDocument
                        Document43-1 Filed02/20/20
                                 1 Filed   03/17/21 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                    Page1818ofof2525




  even though Mr. Martinez lacked the only identifying mark of which the undercover

  officer had taken note, a tattoo on his shin. Mr. Martinez spent approximately 40 days

  in jail before he could bond out, and his case was ultimately dismissed for lack of

  evidence.

         61. Also in 2009, CSPD officers illegally detained Evan Bank and searched his

  home of Evan Bark after misidentifying him as a suspect in an armed robbery. Mr. Bark

  is Caucasian; the officers were investigating a robbery committed by two men who had

  been described as African-American. The only connection between the robbery and Mr.

  Bark was a statement from a witness who had followed a car near the scene of the

  robbery believing that the car was involved in the robbery; that car was Mr. Bark’s

  vehicle, and the witness had noted his license plate number. However, the witness

  specifically stated to the investigating CSPD detectives that the car she had seen was

  not involved in the robbery, as the involved vehicle had tinted windows and Mr. Bark’s

  vehicle did not. Nonetheless, on the basis of this witness statement that was plainly

  insufficient to establish probable cause, officers warrantlessly searched Mr. Bark’s

  home and vehicles and detained him in handcuffs for several hours.

         62. Several of these representative cases resulted in Colorado Springs paying

  hundreds of thousands of dollars to settle false arrest claims, yet the facts surrounding

  Ms. Cronick’s case make apparent that the Colorado Springs Police Department has yet

  to learn its lesson and adequately train and supervise its officers on the probable cause

  requirement, or ensure that the clear ongoing custom and practice of disregarding the

  probable cause requirement ceases.



                                              18

                                                                                EXHIBIT 1
Case
 Case1:20-cv-02032-RBJ
      1:20-cv-00457-KMTDocument
                        Document43-1 Filed02/20/20
                                 1 Filed   03/17/21 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                    Page1919ofof2525




                              STATEMENT OF CLAIMS FOR RELIEF

                                 FIRST CLAIM FOR RELIEF
                              42 U.S.C. § 1983 – Fourth Amendment
                                         Excessive Force
          (Against Defendants City of Colorado Springs, Pryor, McCafferty, and Lambert)

         63. Plaintiff hereby incorporates all other paragraphs of this Complaint as if fully set

  forth herein.

         64. At all times relevant to this Complaint, Defendants were acting under the color of

  law.

         65. When Defendant Pryor grabbed Sasha Cronick and pushed her towards the middle of

  the motel parking lot, there was no probable cause (or reasonable suspicion) to believe that Ms.

  Cronick had committed any crime. Ms. Cronick was unarmed, not fleeing from Defendants or

  resisting arrest in any way, and was not a threat to the officers or any other person. Ms. Cronick

  suffered significant pain as a result of Defendants’ objectively unreasonable and unnecessary use

  of force.

         66. At the time when Defendants Pryor and McCafferty grabbed Sasha Cronick, pushed

  her onto her knees and then face down on the concrete in the middle of the motel parking lot,

  handcuffed and forcibly searched her, there was no probable cause (or reasonable suspicion) to

  believe that Ms. Cronick had committed any crime. Ms. Cronick was unarmed, not fleeing from

  Defendants or resisting arrest in any way, and not a threat to the officers or any other person. Ms.

  Cronick suffered significant pain as a result of Defendants’ objectively unreasonable and

  unnecessary use of force.




                                                  19

                                                                                        EXHIBIT 1
Case
 Case1:20-cv-02032-RBJ
      1:20-cv-00457-KMTDocument
                        Document43-1 Filed02/20/20
                                 1 Filed   03/17/21 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                    Page2020ofof2525




          67. At the time when Defendants Pryor and McCafferty harmed Sasha Cronick, Ms.

  Cronick’s Fourth Amendment right to be secure in her person from unreasonable seizure through

  excessive force was clearly established.

          68. Defendants Pryor and McCafferty’s actions, as described above, were motivated by

  intent to harm Sasha Cronick.

          69. Defendants Pryor and McCafferty engaged in this conduct intentionally, knowingly,

  willfully, wantonly, maliciously, and in reckless disregard of Ms. Cronick’s constitutional rights.

          70. As a result of Defendants Pryor’s and McCafferty’s use of excessive force, Sasha

  Cronick experienced pain and suffering with no justification or excuse in law. The acts and

  omissions of Defendants Pryor and McCafferty were the moving force behind and proximate

  cause of Ms. Cronick’s pain.

          71. None of the Defendant officers, with the possible exception of Defendant Inazu who

  was not present for the takedown of Ms. Cronick, took reasonable steps to protect Ms. Cronick

  from the objectively unreasonable seizure through excessive force of the other Defendant

  officers, despite being in a position to do so. Each is therefore liable for the damages resulting

  from the objectively unlawful arrest and seizure used.

          72. The acts or omissions of the individual Defendants were the moving force behind,

  and the proximate cause of the serious physical and emotional injuries sustained by Ms. Cronick.

          73. Defendant officers were engaged in these acts pursuant to the formal or informal

  custom, policy and practice of the City of Colorado Springs, which encourages, condones,

  tolerates, and ratifies the unreasonable seizure through excessive force of its law enforcement

  officers.



                                                   20

                                                                                        EXHIBIT 1
Case
 Case1:20-cv-02032-RBJ
      1:20-cv-00457-KMTDocument
                        Document43-1 Filed02/20/20
                                 1 Filed   03/17/21 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                    Page2121ofof2525




          74. This formal or informal custom, policy and practice of the City of Colorado Springs

  is so permanent and well settled as to constitute custom by the Sergeants (such as Defendant

  Inazu), Chief of Police and City of Colorado Springs employees with final policymaking

  authority and has been ratified by such policymakers.

          75. The acts or omissions of Defendant City of Colorado Springs caused Sasha Cronick

  damages, including mental, physical, emotional and economic damages.

          76. The acts and inactions of Defendants caused Ms. Cronick’s damages in that she

  suffered physical and mental pain during Defendants unlawful use of excessive force against her,

  among other injuries, damages, and losses.


                                SECOND CLAIM FOR RELIEF
                              42 U.S.C. § 1983 – Fourth Amendment
                          Unlawful Seizure / Unlawful Search / False Arrest
                                     (Against All Defendants)

          77. Sasha Cronick hereby incorporates all other paragraphs of this Complaint as if fully

  set forth herein.

          78. At all times relevant to this Complaint, Defendants were acting under the color of

  law.

          79. Defendants did not at any time have probable cause or reasonable suspicion, or any

  other legally valid basis, to believe that Sasha Cronick had committed or was committing any

  violation of the law prior to seizing and detaining them and continuing to restrain them.

          80. Defendants did not at any time have a reasonable basis for believing that Ms. Cronick

  was a danger to herself or others.

          81. Defendants did not at any time have a warrant authorizing any such search, seizure,

  and/or detention of Ms. Cronick’s body or her belongings.

                                                  21

                                                                                      EXHIBIT 1
Case
 Case1:20-cv-02032-RBJ
      1:20-cv-00457-KMTDocument
                        Document43-1 Filed02/20/20
                                 1 Filed   03/17/21 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                    Page2222ofof2525




         82. Defendants, acting in concert with one another, seized and detained Sasha Cronick

  and did not allow her to leave.

         83. During this seizure and arrest, Defendants detained Ms. Cronick against her will,

  despite lacking any legally valid basis for their actions.

         84. At the time when Defendants arrested Ms. Cronick without probable cause and

  searched her person without reasonable suspicion, Ms. Cronick’s Fourth Amendment right to be

  secure in her person from unreasonable searches and seizures was clearly established.

         85. Defendants violated Ms. Cronick’s Fourth Amendment rights by engaging in a false

  arrest and unlawful seizure that was objectively unreasonable in light of the facts and

  circumstances confronting them.

         86. None of the Defendant law enforcement officers took reasonable steps to protect Ms.

  Cronick from the objectively unlawful arrest or seizure of the other Defendant officers, despite

  being in a position to do so. Each is therefore liable for the damages resulting from the

  objectively unlawful arrest and seizure used by the others.

         87. The acts or omissions of the individual Defendants were the moving force behind,

  and the proximate cause of the injuries sustained by Ms. Cronick.

         88. Defendants were engaged in these acts pursuant to the formal or informal custom,

  policy and practice of the City of Colorado Springs, which encourages, condones, tolerates, and

  ratifies the false arrest and unlawful seizure of its law enforcement officers.

         89. This formal or informal custom, policy and practice of the City of Colorado Springs

  is so permanent and well settled as to constitute custom by the Sergeants (such as Defendant

  Inazu), Chief of Police and City of Colorado Springs employees with final policymaking

  authority and has been ratified by such policymakers.

                                                    22

                                                                                       EXHIBIT 1
Case
 Case1:20-cv-02032-RBJ
      1:20-cv-00457-KMTDocument
                        Document43-1 Filed02/20/20
                                 1 Filed   03/17/21 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                    Page2323ofof2525




          90. The acts or omissions of Defendant City of Colorado Springs caused Sasha Cronick

  damages.

                                 THIRD CLAIM FOR RELIEF
                 42 U.S.C. § 1983 - Fourteenth Amendment - Malicious Prosecution
                                     (Against All Defendants)

          91. All statements of fact set forth previously are hereby incorporated into this claim as

  though set forth fully herein.

          92. Defendants, acting without probable cause, procured groundless charges against

  Sasha Cronick in order to maliciously bring about Ms. Cronick’s criminal prosecution.

          93. Defendants, acting knowingly, maliciously, willfully and wantonly, participated in

  the institution of legal proceedings against Sasha Cronick, including promoting the continued

  criminal prosecution of Sasha Cronick with knowledge that there were no reasonable grounds to

  believe that Sasha Cronick had committed any crime whatsoever.

          94. Defendants acted knowingly, maliciously, willfully and wantonly by accusing Sasha

  Cronick of unlawful behavior prior to, and during their unlawful arrest of Ms. Cronick.

          95. Without any legal basis to do so, Defendants participated in the malicious prosecution

  of Ms. Cronick.

          96. Defendants were motivated by an improper purpose to punish Sasha Cronick in an

  effort to divert attention from their own misconduct and to insulate themselves from civil

  liability.

          97. Defendants’ conduct violated clearly established rights belonging to Ms. Cronick of

  which a reasonable person in their positions knew or should have known.

          98. Defendants’ actions and/or omissions caused, directly and proximately, Sasha

  Cronick to suffer damages.

                                                   23

                                                                                        EXHIBIT 1
Case
 Case1:20-cv-02032-RBJ
      1:20-cv-00457-KMTDocument
                        Document43-1 Filed02/20/20
                                 1 Filed   03/17/21 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                    Page2424ofof2525




                                     PRAYER FOR RELIEF

         WHEREFORE, Sasha Cronick respectfully request that this Court enter judgment in her

  favor and against Defendants, and grant:

         (a)    Appropriate declaratory and other injunctive and/or equitable relief;

         (c)    Compensatory and consequential damages, including damages for emotional

                distress, loss of reputation, humiliation, loss of enjoyment of life, and other pain

                and suffering on all claims allowed by law in an amount to be determined at trial;

         (d)    All economic losses on all claims allowed by law;

         (e)    Punitive damages on all claims allowed by law and in an amount to be determined

                at trial;

         (f)    Attorney’s fees and the costs associated with this action, including those

                associated with having to defend against the false criminal charge as well as

                expert witness fees, on all claims allowed by law;

         (g)    Pre and post-judgment interest at the lawful rate; and

         (h)    Any further relief that this court deems just and proper, and any other relief as

                allowed by law.

      PLAINTIFF REQUESTS A TRIAL TO A JURY ON ALL ISSUES SO TRIABLE.

         Dated this 20th day of February 2020.

                                                 KILLMER, LANE & NEWMAN, LLP

                                                 s/ David A. Lane
                                                 __________________________________
                                                 David A. Lane
                                                 Killmer, Lane & Newman, LLP
                                                 1543 Champa Street, Suite 400
                                                 Denver, Colorado 80202
                                                 (303) 571-1000

                                                  24

                                                                                        EXHIBIT 1
Case
 Case1:20-cv-02032-RBJ
      1:20-cv-00457-KMTDocument
                        Document43-1 Filed02/20/20
                                 1 Filed   03/17/21 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                    Page2525ofof2525




                                      dlane@kln-law.com


                                      STIMSON STANCIL LEBRANCHE HUBBARD, LLC

                                      s/ A. Tyrone Glover

                                      A. Tyrone Glover
                                      Stimson Stancil LeBranche Hubbard, LLC
                                      1652 N. Downing Street
                                      Denver, CO 80218
                                      720-689-8909
                                      glover@sslhlaw.com
                                      Attorneys for Plaintiff




                                        25

                                                                        EXHIBIT 1
